DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
Response to Amendment
In response to the amendment received November 23, 2021:
Claims 1-11 and 14-15 are pending; 
The prior art rejections set forth in the previous Office Action stand.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Patent Application No. 2013/0196236) in view of Takami et al. (U.S. Patent Application No. 2003/0059684) and Doe et al. (U.S. Patent Application No. 2013/0252112).
As to claims 1, 4, 6, 7 and 10, Jung discloses an electrode for magnesium secondary batteries (abstract and Examples).  The electrode is formed by electroplating magnesium on the surface of the current collector (abstract and examples).  The plating solution is a combination of a magnesium salt in a solution, applying a voltage to the electrodes to form a magnesium plating layer on the electrode (paras. [0013]-[0016]).  Any suitable solvent can be used which can dissolve the magnesium salt (para. [0032] as applied to claims 1, 5, 6, 7 and 10).  Regarding the product and characteristics therein being observable via XPS, such limitations are directed to manipulation of the product (analysis), as the prior art product of claims 1, 4, 6, 7 and 10 are held to be the same as discussed for those reasons below, the prior art is held to teach of electrode of claims 1, 4, 6, 7 and 10 as discussed above.
As to claims 5 and 11, the battery includes a positive electrode comprising a current collector and positive active material, conductive additive and binder (paras. [0041]-[0044]) and include well-known conductive aids including graphite, carbon black and carbon nanotubes (para. [0044]) along with well-known binders including pvdf (a fluororesin; para. [0043] as applied to claims 5 and 11).
Jung does not teach of the solvent being a sulfone (claims 1, 6, 7, 8 and 10) and salts of magnesium (claim 1, 6, 7, 9 and 10), of the plating comprising magnesium, carbon, oxygen, sulfur and halogen (claims 1, 6, 7 and 10), of the peak characteristics (claims 1, 2, 4, 6, 7 and 10) and constant oxidized state (claims 3 and 5).
Regarding the combination of a magnesium salt and sulfone, and the resultant plating out of such an electrolyte mixture onto an electrode (claims 1-10):
Jung is directed to plating of magnesium to form an electrode for an electrochemical device. The electrode is formed by electroplating magnesium on the surface of the current collector (abstract and examples).  The plating solution is a combination of a magnesium salt in a solution, applying a voltage to the electrodes to form a magnesium plating layer on the electrode (paras. [0013]-[0016]).  Any suitable solvent can be used which can dissolve the magnesium salt (para. [0032] as applied to claims 1, 5, 6, 7 and 10).
Takami teaches of mixing a magnesium salt with an alkyl sulfone (abstract and examples) which is a known solvent for dissolving magnesium salts therein in the magnesium battery art.  Doe teaches that THF and sulfones are known solvents for dissolving a magnesium salt therein and for plating of magnesium from the salt/solvent mixture (para. [0060], claims 1-10). 
The sulfones of Takami include various sulfones including dimethyl sulfone, diethyl sulfone, ethyl methyl sulfone, dipropyl sulfone and dibutyl sulfone (para. [0033]) which are the same sulfones that are used in the instant invention (as applied to claim 8).  The magnesium salt can be a variety of known salts including magnesium chloride, magnesium perchlorate, magnesium tetrafluoroborate, magnesium hexafluorophosphate and magnesium perfluoroalkylsulfonylimidate (para. [0039] as applied to claim 9).
Takami essentially teaches of the electrolyte salt and sulfone solvent mixture which is equivalent to the electrolyte solution of claims 7-10.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte of Jung to use sulfone-based solvents as taught by Takami and Doe as sulfone solvents were known in the art at the time the claimed invention was made as a suitable solvent for dissolving magnesium salts and would have provided an effective plating solution for magnesium in the context of the invention of Jung.
Regarding the peak characteristic of claims 1-2, 4, 6, 7, 10 and oxidized state of claims 3 and 5: the resultant combination (Jung in view of Takami and Doe) will effectively utilize a plating process that has a magnesium salt in a sulfone solvent and the same elements of the solution, which is identical to those salt/solvents of the instant invention will form on the surface of the current collector.  Therefore the combination of Jung in view of Takami and Doe are held to reasonably obviate the same plated electrode having the same relative amounts of magnesium, carbon, oxygen, sulfur and halogen on the electrode and exhibiting the same relative characteristics as recited in claims 1, 2, 4, 6, 7 and 10 and oxidized state of claims 3 and 5, absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990).
In the case of the instant application the basis for expectation of inherency is that Jung in view of Takami and Doe teaches of the same electrolyte solution (Mg salts and sulfones) and the use of an Mg salt and solvent for plating onto a current collector to form a battery electrode and will expectedly precipitate the same elements (magnesium, carbon, oxygen, sulfur and halogen) out of the solution onto the current collector during the deposition process of Jung.  As the prior art teaches of the same electrolyte composition, and same plating out from the electrolyte onto the electrode and the chemistry of the batteries of Jung in view of Takami and Doe are the same as that of the instant invention, the resultant plated current collector of Jung in view of Takami and Doe will expectedly exhibit the same peak characteristic of claims 1, 2, 4, 6, 7, 10 and oxidized state characteristic of claims 3 and 5, absent clear evidence to the contrary.  
 The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, or prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
If any difference is shown, then in the alternative, the difference in characteristics would be minor and obvious differences, again absent clear evidence to the contrary.	
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. 
Response to argument A, pages 6-10 of Applicant’s response filed November 23, 2021. Rejections to Independent claims 1, 6, 7 and 10 (and their respective dependent claims) to Jung et al. (U.S. Patent Application No. 2013/0196236) in view of Takami et al. (U.S. Patent Application No. 2003/0059684) and Doe et al. (U.S. Patent Application No. 2013/0252112).
With respect to the 103 rejection of claims 1-11 over Jung et al. in view of Takami et al. and Doe et al. Applicant argues that the combination does not teach of the claimed feature of a surface exhibiting a single peak derived from magnesium, observable by XPS analysis, in a range of 40 eV to 60 eV as recited in claims 1, 6 and 10.
This argument is still not persuasive for the same reasons set forth in the previous Office Actions.
Jung discloses an electrode for magnesium secondary batteries (abstract and Examples).  The electrode is formed by electroplating magnesium on the surface of the current collector (abstract and examples).  The plating solution is a combination of a magnesium salt in a solution, applying a voltage to the electrodes to form a magnesium plating layer on the electrode (paras. [0013]-[0016]).  Any suitable solvent can be used which can dissolve the magnesium salt (para. [0032] as applied to claims 1, 5, 6, 7 and 10).
Applicant argues that the method of Jung is materially different from the instant invention and focuses only on the differences between Jung and the claimed invention rather than the rejection of Jung in view of Takami and Doe.  The argument is held to be  a piecemeal analysis of the rejection. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, in this argument, Applicant merely recites that Takami and Doe do not remedy the alleged deficiency of Doe, but fails to provide any reasoning to support this allegation. This argument is still not persuasive as Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from these additional references.
As discussed above, Jung does not teach of the peak characteristics (claims 1, 2, 4, 6-7 and 10).
However, the Examiner maintains that it would have been obvious to modify the teachings of Jung using the secondary teachings from Takami and Doe as discussed above and, upon modifying Jung in view of Takami and Doe, the resultant product would have expectedly exhibited the same properties  of claims 1, 2, 4, 6-7 and 10, absent clear evidence to the contrary.
Regarding the combination of a magnesium salt and sulfone, and the resultant plating out of such an electrolyte mixture onto an electrode:
Jung teaches of plating magnesium onto a substrate via a magnesium salt and a solvent and a variety of organic solvents including THF (see paras. [0047]-[0048]).  The solvents disclosed are not limiting and can be any number of known solvents for dissolving a magnesium-based salt therein.
Takami teaches of mixing a magnesium salt with an alkyl sulfone (abstract and examples) which is a known solvent for dissolving magnesium salts therein in the magnesium battery art.  Doe teaches that THF and sulfones are known solvents for dissolving a magnesium salt therein and for plating of magnesium from the salt/solvent mixture (para. [0060]). 
The sulfones of Takami include various sulfones including dimethyl sulfone, diethyl sulfone, ethyl methyl sulfone, dipropyl sulfone and dibutyl sulfone (para. [0033]) which are the same sulfones that are used in the instant invention.  The magnesium salt can be a variety of known salts including magnesium chloride, magnesium perchlorate, magnesium tetrafluoroborate, magnesium hexafluorophosphate and magnesium perfluoroalkylsulfonylimidate (para. [0039]).
Takami essentially teaches of the electrolyte salt and sulfone solvent mixture which is equivalent to the electrolyte solution of claims 1-11.  
Therefore the Examiner maintains it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte of Jung to use sulfone-based solvents as taught by Takami and Doe as sulfone solvents were known in the art at the time the claimed invention was made as a suitable solvent for dissolving magnesium salts and would have provided an effective plating solution for magnesium in the context of the invention of Jung.
The resultant combination (Jung in view of Takami and Doe) will effectively utilize a plating process that has a magnesium salt in a sulfone solvent and the same components of the solution, which are identical to those salt/solvents of the instant invention, will form on the surface of the current collector and expectedly exhibit the same characteristics as the instant invention.  Therefore the combination of Jung in view of Takami and Doe are held to reasonably obviate the same plated electrode having the same relative amounts of magnesium, carbon, oxygen, sulfur and halogen on the electrode and exhibiting the same relative characteristics as recited in claims 1-11, absent clear evidence to the contrary.
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention."). 
Regarding the peak characteristic of claims 1-2, 4, 6, 7, 10 and oxidized state of claims 3 and 5, as modified Jung includes the same electrolyte for plating as the instant invention, the resultant combination will expected expectedly exhibit the same relative characteristics of claims 1-7 and 10, absent clear evidence to the contrary.
As previously stated the Examiner has stated how the product of Jung in view of Takami and Doe reasonably obviates the process for plating magnesium onto an electrode surface using the same salt/solvent combination. Upon such modifications to the plating process of Jung in view of Takami and Doe above, the surface of the electrode will expectedly exhibit the same properties as in the instant claims, absent clear evidence to the contrary. 
In the case of the instant application the basis for expectation of the claimed characteristics from the prior art teachings of Jung, Takami and Doe is that as Jung in view of Takami and Doe teach of the same electrolyte solution (Mg salts and sulfones) and the use of an Mg salt and solvent for plating onto a current collector to form a battery electrode, the resultant combination will expectedly precipitate the same elements (magnesium, carbon, oxygen, sulfur and halogen) out of the solution onto the current collector during the deposition process of Jung and with the same relative properties.  As the prior art teaches of the same electrolyte composition, and same plating out from the electrolyte onto the electrode and the chemistry of the batteries of Jung in view of Takami and Doe are the same as that of the instant invention, the resultant plated current collector of Jung in view of Takami and Doe will expectedly exhibit the same peak characteristic of claims 1, 2, 4, 6, 7, 10 and oxidized state characteristic of claims 3 and 5, absent clear evidence to the contrary.  
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the record has shown a reasoning for showing inherency, the burden shifts to Applicant to provide evidence to the contrary (see MPEP § 2112).  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Alternatively, the rejection further presented an obviousness rationale in the event that a difference is effectively shown (no evidence of a difference is of record to date).  If any difference is shown, then in the alternative, the difference in characteristics would be minor and obvious differences, again absent clear evidence to the contrary.	
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
The rejection does not allege that the characteristic may occur, but rather presents a rationale that given the similarities in the prior art teachings the combination would expectedly produce the same peak characteristics as recited in claims 1, 4, 6-7 and 10, and oxidized state characteristics of claims 3 and 5, absent clear evidence to the contrary.
To date, no clear and convincing evidence has been furnished by Applicant to the contrary (while Applicant does allege that a passive film formed on the electrode from an electrolyte comprising a sulfone and magnesium salt will not allow a single peak, the record does not provide clear enough evidence to support Applicant’s allegation), therefore Applicant’s arguments cannot be found persuasive and the prior art rejection of claims 1-11 (Jung et al. in view of Takami et al. and Doe et al.) stands.
Response to Item B page 10 of Applicant’s arguments to claims 2-5, 8, 9 and 11, Jung, Takami and Doe
With respect to claims 2-5, 8, 9 and 11, Applicant alleges that the subject matter therein is no shown to be disclosed or suggested by any of the cited references based on the dependence of claims 1, 6 or 7.
This argument is not persuasive for reasons discussed above with respect to Jung in view of Takami and Doe a as directed to claims 1, 6 and 7.
Applicant appears to further argue that each of dependent claims 2-5, 8-9 and 11 separately recite subject matter not shown to be disclosed or suggested by any of the cited references.
However this argument is not persuasive as Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As discussed above, the Examiner has respectfully considered Applicant’s response and remarks to the prior art rejections of record but maintains the prior art rejections of record as discussed above and for at least those reasons above.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakayama et al. (U.S. Patent Application No. 2014/0127594) as evidenced by Morioka et al. (EP 2713431A1).
As Nakayama has not perfected priority to the foreign priority document (no certified translation of the Japanese priority document), the earliest effective filing date (December 10, 2015) of the instant invention post-dates the published date of Nakayama (May 8, 2014) and qualifies under 102(a)(1).  
Alternatively, if priority is perfected, Nakayama also applies under 102(a)(2), having an earlier effective filing date (September 28, 2012).  The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claims 1, 4, 6, 7 and 10, Nakayama discloses a magnesium battery comprising a negative electrode 20, positive electrode 10 and an ion conductive medium 30 including a magnesium halide salt and a solvent including a halide, sulfur, oxygen and carbon (abstract and examples).  Nakayama teaches of salt/solvent mixtures therein having the same salt/solvent mixtures as in the instant invention.  Example, 1 of Nakayama teaches that the electrolyte is a mixture of MgCl2 and EnPS (ethyl-n-propyl sulfone) and has the same composition as the plating solution of the instant invention.  Furthermore, Nakayama teaches that such an electrolyte solution exhibits a reversible precipitation/dissolution reaction of magnesium on the electrodes (para. [0011]).  
As the electrolyte solution is the same as the instant invention and as Nakayama teaches that magnesium effectively plates out of the electrolyte solution onto the electrode, the electrode having magnesium plated  thereon, from the same solution will expectedly exhibit the same composition of at least magnesium, carbon, oxygen, sulfur and halogen at the electrode and effectively exhibit the same single peak derived from magnesium in a range of 40-60eV, observable by XPS analysis, absent clear evidence to the contrary.  As the same elements would expectedly plate out of the electrolyte solution (have the same magnesium salt and sulfone) onto the electrode during operation, the electrode and method would include a plated surface having the same magnesium, carbon, oxygen, sulfur and halogen with the same XPS characteristics (as applied to claims 1, 4, 6, 7 and 10).
As to claims 4 and 5, a stainless steel layer 56 is in contact to the negative electrode 55 and functions as a collector (as applied to claims 4 and 5). 
As to claim 6, the electrode and electrolyte solution above are further provided in an electrochemical device comprising a positive electrode, negative electrode and an electrolyte and wherein the negative electrode is plated with magnesium from the same salt/solvent mixture as discussed above and will therefore expectedly form the same surface exhibiting peak and presence of at least Mg, C, O, S and halogen thereon (as applied to claim 6).
As to claims 8 and 9, the sulfones are the same (para. [0014]) with specific MgCl2/sulfone combinations explicitly using the same sulfones as claimed (see Examples 1-3, 5, 6, as applied to claims 8 and 9).
As to claims 14 and 15, the electrolyte can include the same additives (para. [0016]).
Upon cycling, for batteries using a combination of a magnesium salt and sulfone in accordance with the teachings of Nakayama, magnesium, carbon, sulfur, oxygen and a halogen will expectedly precipitate out of the electrolyte and onto the electrode (as evidenced by Morioka) In paras. [0089]-[0093], Morioka teaches of the battery comprising a positive electrode 10, negative electrode 20 and electrolyte 30.  A coin battery using Mg for the negative electrode, sulfur for the positive electrode and an electrolyte including a magnesium salt and a sulfone (para. [0093]).  Morioka further teaches of depositing Mg metal onto the negative electrode side (para. [0099]) using a Mg salt/sulfone based electrolyte solution.  With the salt and solvent having the same relative composition as that of the instant invention, the plating of Mg will also include other elements therein including carbon, sulfur, oxygen and halogen, absent clear evidence to the contrary.  Therefore the similar magnesium halide salts in the same sulfone solvents of Nakayama will result in a surface film of Mg, C, S, O and halogen forming  on an electrode of the cell during cycling.
A resultant effect in the operation of Nakayama having an electrode in the presence of a Mg salt/sulfone based electrolyte (salt and sulfone being the same as the instant invention) will be plating of the same relative amounts of Mg, C, O, S and halogen which precipitates out of the electrolyte onto the surface of the electrode as evidenced by Morioka and effectively form the same surface layer on the electrode as recited in claims 1, 4, 6, 7 and 10. Regarding the product and characteristics therein being observable via XPS, such limitations are directed to manipulation of the product (analysis). As the prior art product of claims 1, 4, 6 and 7 and 10 are held to be the same as discussed for those reasons above (noting that analysis of the product is not further limiting), the prior art is held to teach of electrode of claims 1, 4, 6, 7 and 10 as discussed above having the same inherent properties including the peak characteristic for those reasons discussed above.
Regarding the peak characteristic of claims 1-2, 4, 6, 7 and 10 and oxidized state of claims 3 and 5, the batteries will expectedly exhibit the same relative characteristics of the claims, absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is that Nakayama teaches of the same electrolyte solution (Mg salt and sulfone) and will expectedly precipitate the various elements out of the solution onto an electrode during cycling (as evidenced by Morioka; as discussed above).  As the prior art teaches of the same electrolyte composition, and same plating out from the electrolyte onto the electrodes and the chemistry of the batteries of Nakayama are the same as that of the instant invention, the resultant plated electrodes of Nakayama will expectedly exhibit the same peak characteristic of claims 1, 2, 4, 6, 7 and 10 and oxidized state characteristic of claims 3 and 5, absent clear evidence to the contrary.  
 The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
If any difference is shown, then in the alternative, given the similarities between Nakamura and the claimed invention (as discussed above), the electrode of Nakamura would have the same or unpatentably similar characteristics with any differences being minor and obvious differences, again absent clear evidence to the contrary.	
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. in view of Morioka et al. as applied to claim  above, and further in view of Shiga et al., of record.
The positive electrode is generally disclosed in terms of the active material (para. [0133]).
Nakayama does not teach of the specifics of the positive electrode including the active material along with a conductive aid and fluororesin binder (claim 11).
The use of an active material in combination with a conductive agent and fluororesin binder for magnesium battery positive electrodes has long since been known in the art and of routine knowledge of the ordinary person in the art as taught by Shiga.  Notably, the positive electrode includes an active material, conductive aid and binder (para. [0014]). Carbon black being preferable along with a fluorine-containing resin. Working example 1 specifically teaches of a positive electrode including an active material, Ketchen black (carbon black) and Teflon binders (fluororesin, as applied to claim 11).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the positive electrode of Nakayama to include a conductive agent and binder as taught by Shiga since it would have improved the conductivity and adhesion of the electrode layer.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. 
	A. Arguments to the 102 rejections to Nakayama.  Applicant argues that Nakayama does not teach of the active material layer formed by electrochemical magnesium plating using an electrolytic solution including a sulfone and a magnesium salt dissolved in the sulfone as recited therein.  
	This argument is not persuasive for the following reasons:
	As set forth above and stated in the previous Office Action, Nakayama discloses a magnesium battery comprising a negative electrode 20, positive electrode 10 and an ion conductive medium 30 including a magnesium halide salt and a solvent including a halide, sulfur, oxygen and carbon (abstract and examples).  Nakayama teaches of salt/solvent mixtures therein having the same salt/solvent mixtures as in the instant invention.  Example, 1 of Nakayama teaches that the electrolyte is a mixture of MgCl2 and EnPS (ethyl-n-propyl sulfone) and has the same composition as the plating solution of the instant invention.  Furthermore, Nakayama teaches that such an electrolyte solution exhibits a reversible precipitation/dissolution reaction of magnesium on the electrodes (para. [0011]).  
As the electrolyte solution is the same as the instant invention and as Nakayama teaches that magnesium effectively plates out of the electrolyte solution onto the electrode, the electrode having magnesium plated thereon, from the same solution will expectedly exhibit the same composition of at least magnesium, carbon, oxygen, sulfur and halogen at the electrode and effectively exhibit the same single peak derived from magnesium in a range of 40-60eV, observable by XPS analysis, absent clear evidence to the contrary (as applied to claims 1, 4, 6, 7 and 10).
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention."). 
	To this effect, Applicant still has not provided a sufficient reasoning or evidence to overcome this rejection.
	While the invention of Nakayama might be directed to a different aspect of magnesium based batteries, Nakayama employs, at least in Example 1, of an electrolyte solution including a magnesium salt (MgCl2) and a sulfone EnPS (ethyl-n-propyl sulfone) and has the same composition as the plating solution of the instant invention.  Further, Nakayama explicitly discloses that such an electrolyte solution exhibits a reversible precipitation/dissolution reaction of magnesium on the electrodes (para. [0011]).  The electrode of Nakayama will thus be subjected to the same plating process as in the claims, thus expectedly producing the same active material layer comprising at least magnesium, carbon, oxygen, sulfur and a halogen, and further exhibiting the same single peak derived from magnesium, over the same depth, having the same oxidized state as claimed, absent clear evidence to the contrary.  As such, during operation of the battery of Nakayama, the same effective plating of the same surface layer will occur, thereby forming an active material layer on the electrode which is the same as that of the instant claims (as described above).
	Applicant’s arguments do not overcome the position of the rejections to Nakayama as discussed above and does not provide sufficient evidence or argument to overcome this position, therefore the rejections stand.
	B – Applicant argues that the rejections of dependent claims 2-5, 8, 9, 14 and 15 are not obvious for at least the same reasons presented with respect to the 102/103 rejection to Nakayama, as evidenced by Morioka above.
Applicant again alleges that the subject matter therein is no shown to be disclosed or suggested by any of the cited references based on the dependence of claims 1, 6 or 7.  This position is not persuasive for those reasons discussed above with respect to the 102 and 103 rejections to claims 1, 6 and 7.
Additionally, Applicant appears to further argue that each of dependent claims 2-5, 8-9, 14 and 15 separately recite subject matter not shown to be disclosed or suggested by any of the cited references.
However this argument is still not persuasive as Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s arguments to 103 rejections over Nakayama and Morioka.
A.  In response to Applicant’s 103 argument on pages 12-13:
Applicant’s arguments on page 12 to 103 rejections to Nakayama in view of Morioka are moot in that there is no 103 rejection of record in the prior Office Action to Nakayama in view of Morioka.   Rather the 102 and 103 rejections to Nakayama with regards to Morioka rely only on Morioka as an evidentiary reference, to present evidence as to the result of plating from Nakayama to have the same elements plated out of the electrolyte (evidenced by Morioka). 
The 102/103 rejection above only relies upon Morioka as an evidentiary reference as discussed above.  The arguments to the 102 rejection, rebutted above are the same for any arguments to the alternative 103 rejection to Nakayama (as evidenced by Morioka, rather than in view of Morioka).  For example, the rejections and response to arguments above set forth that the single peak derived from magnesium in a range of 40eV to 60eV is present in Nakayama itself, discussed above, and that Morioka is provided as an evidentiary reference to show the same elements of magnesium, carbon, oxygen, sulfur and a halogen will plate out of the electrolyte of Nakayama.
B – Applicant argues that the rejections of dependent claims 2-5, 8-9 and 14-15 are not obvious for at least the same reasons presented with respect to the 102/103 rejection to Nakayama, as evidenced by Morioka above.
With respect to claims 2-5, 8-9 and 14-15, Applicant again alleges that the subject matter therein is no shown to be disclosed or suggested by any of the cited references based on the dependence of claims 1 or 7.  This position is not persuasive for those reasons discussed above with respect to the 102 and 103 rejections to claims 1 and 7.
Additionally, Applicant appears to further argue that each of dependent claims 2-5, 8-9 and 14-15 separately recite subject matter not shown to be disclosed or suggested by any of the cited references.
However this argument is still not persuasive as Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
C – Applicant argues that the rejections of dependent claim 11 is not obvious for at least the same reasons presented with respect to the 102/103 rejection to Nakayama, as evidenced by Morioka above.
With respect to claim 11, Applicant again alleges that the subject matter therein is no shown to be disclosed or suggested by any of the cited references based on the dependence of claim 6.  This position is not persuasive for those reasons discussed above with respect to the 102 and 103 rejections to claim 6.
Additionally, Applicant appears to further argue that dependent claim 11 recites subject matter not shown to be disclosed or suggested by any of the cited references.
However this argument is still not persuasive as Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As discussed above, the Examiner has respectfully considered Applicant’s response and remarks to the prior art rejections of record but maintains the prior art rejections of record as discussed above and for at least those reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725